33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-11, 13-17, 20, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claim 1 recites a natural wood material, but then includes microcrystalline cellulose in the Markush group.  Microcrystalline cellulose is a synthetic material made by processing a lignocellulose material to remove lignin and hemicellulose from the cellulose material, and thus it is not natural.  As such, the scope of the term natural in claim 1 is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 allows for the mixture to be in the form of an ink composition, while the parent claim requires the paste embodiment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 13, 16, 20, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilodeau et al. (US 2015/0033983).
Considering Claims 1, 2, 4, and 16:  Bilodeau et al. teaches a composite material comprising wood meal/wood flour, cellulose nanofibers/nanofibrillated cellulose, starch (Example 5), and residual water from the cellulose nanofibers dispersion (¶0072; ¶0014).  Bilodeau et al. teaches the composition as having only residual moisture and thus would be a paste like material.
Considering Claim 3:  Bilodeau et al. teaches forming a particle board through molding (Example 5).
Considering Claims 6 and 7:  Bilodeau et al. teaches the wood as being from tree limbs/branches (¶0043).  
Considering Claim 13:  Bilodeau et al. teaches that the cellulose nanofibers comprising nanocrystalline cellulose (¶0064).
Considering Claim 20:  The object is part of the intended use statement of claim 1.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Considering Claim 31:  Bilodeau et al. teaches forming a particle board through molding (Example 5).

Claim 26 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slattegard et al. (US 2018/0258188).
Considering Claims 26:  Slattegard et al. teaches a composition comprising hemicellulose, wood pulp, and nanocrystalline cellulose or nanofibrillated cellulose (¶0108).  Slattegard et al. teaches applying the composition as a film on a polypropylene or polyethylene terephthalate substrate (¶0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau et al. (US 2015/0033983) as applied to claim 6 above, and further in view of van Niekerk et al. (Holz als Roh und Werkstof 52, 1994, 109-112).
Considering Claims 9-11:  Bilodeau et al. teaches the composition of claim 1 as shown above.  
	Bilodeau et al. is silent towards the species of wood used in the composite.  However, van Niekerk et al. teaches using eucalyptus wood for preparing a particle board (Abstract).  Bilodeau et .

Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau et al. (US 2015/0033983) as applied to claim 1 above, and further in view of Slattegard et al. (US 2018/0258188).
Considering Claims 14, 15, and 17:  Bilodeau et al. teaches the composition of claim 1 as shown above.
	Bilodeau et al. does not teach the presence of a xyloglucan.  However, Slattegard et al. teaches adding xyloglucan to nanocrystalline cellulose composites (¶0002-04).  Bilodeau et al. and Slattegard et al. are analogous art as they are concerned with the same field of endeavor, namely nanocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have added the xyloglucan of Slattegard et al. to the composition of Bilodeau et al., and the motivation to do so would have been, as Slattegard et al. suggests, to increase the strength of the nanocellulose composition (¶0002-04).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-11, 13-17, 20, 26, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767